Complainant, a remote vendee, seeks reformation of a mortgage in his chain of title, executed by defendant Edd Ikard to J. S. Ikard, complainant's grantor, and the bill comes clearly within the influence of our statutes. Sections 6960-6962, Code, 1923; Woodlawn Realty  Development Co. v. Hawkins, 186 Ala. 234,65 So. 183.
The bill as amended sufficiently avers the mutuality of the mistake (Eastis v. Beasley, 214 Ala. 651, 108 So. 763; Camper v. Rice, 201 Ala. 579, 78 So. 923; Warren v. Crow, 195 Ala. 568,71 So. 92; National Union Fire Ins. Co. v. Lassetter,224 Ala. 649, 141 So. 645), or mistake of one party, the grantee, accompanied by fraud on the part of the other, the grantor (Hand v. Cox, 164 Ala. 348, 51 So. 519; Snider v. J. E. Freeman Co., 214 Ala. 295, 107 So. 815; Jones v. Johnston, 193 Ala. 265,69 So. 427; Corley v. Vizard, 203 Ala. 564, 84 So. 299).
There was no error in overruling the demurrer to the amended bill, and the decree is accordingly here affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.